Opinion by
Flood, J.,
The claimant received a notice from the Unemployment Compensation Bureau that he was ineligible for benefits because his retirement was voluntary, but failed to appeal until more than three months thereafter. Under Section 501(e) of the Act of December 5, 1936, P. L. (1937) 2897, as amended, an appeal must be taken within ten days from receipt of the notice. The claimant argues that when he applied for benefits an employe of the bureau told him that his application was premature because he had been paid in advance for thirteen weeks upon his retirement. However, he was later held ineligible for an entirely different reason and was so notified. Under this testimony we cannot reverse the finding of the referee that he was not misinformed or in any way misled regarding his right of appeal. The determination of the facts, when based upon competent testimony was for the compensation officials. Progress Manufacturing Company, Inc. v. *438Unemployment Compensation Board of Review, 406 Pa. 163, 176 A. 2d 632 (1962). The claim was properly dismissed under our decisions. DeVito Unemployment Compensation Case, 199 Pa. Superior Ct. 606, 186 A. 2d 639 (1962).
Decision affirmed.